Citation Nr: 0727598	
Decision Date: 09/03/07    Archive Date: 09/14/07

DOCKET NO.  06-19 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a back disorder has been received; and 
if so, whether entitlement to service connection for that 
disability is established.

2.   Entitlement to an increased (compensable) rating for 
right shoulder bursitis.

3.   Entitlement to an increased (compensable) rating for 
sinusitis.


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1959 to 
June 1979.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran filed a notice of disagreement 
(NOD) in February 2006, with the denial of a compensable 
rating for service-connected hypertension and the denial to 
reopen his claim for service connection for a back condition.  
In March 2006, the veteran and his representative attended an 
informal conference with a Decision Review Officer (DRO) at 
which time he also expressed his disagreement with the denial 
of a compensable rating for right shoulder bursitis and for 
sinusitis.  The RO issued a statement of the case (SOC) in 
May 2006 that addressed all four issues.  The veteran filed a 
substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2006 in which he limited his 
appeal to his petition to reopen the claim for service 
connection for a back condition and the claims for increased 
(compensable) ratings for right shoulder bursitis and for 
sinusitis.
  
In March 2007, the veteran testified during a videoconference 
hearing before the undersigned Veterans Law Judge; a 
transcript of that hearing is of record.  During the hearing, 
the undersigned granted a 60-day abeyance period to afford 
the veteran the opportunity to submit additional evidence.  
In May 2007, the Board received additional evidence 
pertaining to the claim for an increased (compensable) rating 
for sinusitis; however, the veteran did not submit a waiver 
of initial RO review.  

The Board's decision granting the veteran's petition to 
reopen the claim for service connection for a back disorder 
is set forth below.  The claim for service connection for a 
back disorder, on the merits, and the claims for increased 
(compensable) ratings for right shoulder bursitis and for 
sinusitis are addressed in the remand following the order; 
these matters are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  Service connection for a back disorder was denied in a 
June 1991 rating decision.  Although the RO notified him of 
this denial later that month, the veteran did not initiate an 
appeal and the decision is final.

2.  In a May 1997 decision, the RO denied the veteran's 
petition to reopen the claim for service connection for a 
back disorder.  Although the veteran initiated an appeal by 
submitting a notice of disagreement (NOD) in May 1997 and the 
RO issued a June 1997 statement of the case, the veteran 
withdrew his appeal by correspondence received in April 1998.  
Therefore, this decision is final. 

3.  Additional evidence associated with the claims file since 
the RO's May 1997 1995 denial was not previously before 
agency decision makers, and relates to an unestablished fact 
that, when considered with all the evidence of record, raises 
a reasonable possibility of substantiating the claim for 
service connection for a back disorder.


CONCLUSION OF LAW

1.  The June 1991 decision that denied the veteran's claim 
for service connection for a back disorder is final. 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2006).


2.  The May 1997 RO decision that declined to reopen the 
veteran's claim for service connection for a back disorder is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2006).

3.  Since the May 1997 RO decision, new and material evidence 
has been received; hence, the requirements to reopen the 
claim for service connection for a back disorder have been 
met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).
 
In view of the Board's favorable disposition of the veteran's 
petition to reopen his claim for service connection for a 
back disorder, the Board finds that all notification and 
development action needed to render a fair decision on this 
aspect of the appeal has been accomplished. 




II. Petition to Reopen

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

As indicated above, the veteran's claim for service 
connection for a back disorder has previously been considered 
and denied, most recently, in a May 1997 rating decision.  
Although the veteran submitted an NOD, he had never perfected 
his appeal (via a VA form 9), and in fact, he submitted a 
letter withdrawing his appeal on this matter.  Hence, that 
denial is final as to the evidence then of record.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  The veteran 
sought to reopen his claim for service connection for a back 
disorder in March 2005.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3rd 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim(s) sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the last final denial was the May 1997 RO 
decision that declined to reopen the claim for service 
connection.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Initially, in the June 1991 decision, the RO denied the 
veteran's claim for service connection for a back disorder 
because although there was evidence in service of treatment 
in January 1971 and then in August 1976 (after lifting a 
water trailer) for low back pain, the treatment the veteran 
received appeared to be for a muscle strain; there was a lack 
of chronicity in service and the condition in service did not 
appear to be etiologically related to a current disc problem 
that appeared in 1987.  At the time of the March 1979 
decision, the pertinent evidence included the veteran's 
service medical records (SMRs), a September 1979 VA 
examination report, post-service private medical records from 
T. Fink, M.D., dated from March 1988 to October 1990, and 
University Health Center treatment records dated from October 
1987 to February 1990.  

In the May 1997 decision, the RO declined to reopen the 
veteran's claim for service connection because the new 
evidence added to the record was found to be essentially 
duplicative of evidence previously considered.   Evidence of 
record at the time of the May 1997 decision, in addition to 
that noted above, included Kirtland Air Force Hospital 
records dated from December 1980 to June 1986, reflecting 
treatment for ongoing complaints of low back pain from 
January 1981 with an assessment of sciatic nerve root 
irritation in June 1981, pinched sciatic nerve in May 1982, 
an October 1984 record reflects that the veteran has a 
history of spondylolsis diagnosed by x-ray in 1981 with low 
back pain that continued up until 1982, but was relieved with 
medication, but had now returned after bending and picking up 
a radio speaker (about 5 to 25 pounds), and an October 2005 
record reflected that he was diagnosed with degenerative 
joint disease of the cervical spine.  In addition, private 
medical records, dated from November 1986 to August 1996 
reflected treatment for ongoing low back pain.  

Evidence added to the claims file since the RO's last final 
decision in May 1997 includes the transcript from the March 
2007 Board hearing, the March 2006 DRO informal conference 
report, additional private medical records reflecting several 
diagnosed back disabilities from T. Fink, M.D, dated from 
August 2000 to April 2005, and from P.L. Penar, M.D., dated 
from December 2002 to April 2003, and from M. M. Bednar, 
M.D., dated in June 1997, and records from the veteran's 
chiropractor, J. Peet, D.C., dated from March 1999 to April 
2005.  More significantly, in an August 2005 letter from the 
veteran's chiropractor, J. Peet, D.C., she states that the 
veteran's back pain started in 1974 after he fell out of a 
military vehicle and that in her professional opinion as a 
result of the in-service injury, the veteran currently 
suffers with a back disorder. 

This additional evidence, received since the RO's May 1997 
decision, is new in that it was not previously of record and 
considered by the RO in May 1997.  It is also material 
because - at least according to the veteran's chiropractor, 
J. Peet, D.C, it raises a reasonable possibility of 
substantiating the claim.  That is to say, the statement from 
the chiropractor supports the veteran's contention that his 
back disorder is related to his military service.  The Board 
points out that the holding in Justus clarifies that it is 
impermissible to weigh the probative value of the 
chiropractor's statement at this preliminary stage of merely 
determining whether the claim should be reopened.  See, too, 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (where 
the Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant a claim).  

Under these circumstances, the Board concludes that the 
criteria for reopening the claim are met.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156.  However, as explained in the REMAND 
below, further development is necessary before the Board can 
address the merits of the veteran's claim.


ORDER

To the limited extent that new and material evidence to 
reopen the claim for service connection for a back disorder 
has been received, the appeal is granted.


REMAND

Initially, in March 2007, the veteran submitted evidence 
directly to the Board  regarding his time lost from work that 
is pertinent to his claim for an increased (compensable) 
rating for sinusitis; however, he did not include a waiver, 
which would allow the Board to consider that evidence without 
referral to the Agency of Original Jurisdiction (AOJ).  Thus, 
to avoid potential prejudice to the veteran, a remand for 
consideration of this evidence by the AOJ, in the first 
instance, and issuance of a supplemental SOC (SSOC) 
reflecting such consideration, is warranted.  See 38 C.F.R. 
§§ 19.31, 20.1304 (2006).

Additionally, in light of the duties imposed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations, the Board finds that all action needed to fairly 
adjudicate each of the claims on appeal has not been 
accomplished. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The Board notes that, although the record contains some duty 
to assist letters, they do not meet the requirements of the 
decision of the U.S. Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).

The Board also finds that further development is needed 
before adjudication of the claim for service connection for a 
back disorder, on the merits, as well as its consideration of 
the claims for increased (compensable) ratings.

The Board finds that the August 2005 chiropractor's opinion 
as to the etiology of the veteran's back disorder is 
deficient.  First, it is not clear what specific back 
disability the chiropractor is referring to when she states 
that the veteran's suffers with a back disorder as a result 
of the in-service injury.  In addition, she only refers to 
when the veteran fell out of a truck; however, the injury in 
which the service medical records reflect significant back 
complaints are due to a traumatic injury after the veteran 
lifted a portable water trailer.  Second, the examiner does 
not provide a rationale in support of her opinion, 
particularly in light of the fact that the veteran has 
sustained post-service back problems, to include back 
problems subsequent to shoveling snow and using a weed 
whacker in 1986.  In Elkins v. Brown, 5 Vet. App. 474, 478 
(1993), the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician reviewed the 
claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  See also Swann 
v. Brown, 5 Vet. App. 177, 180 (1993) (without a review of 
the claims file, an opinion as to etiology of an underlying 
disorder can be no better than the facts alleged by the 
veteran).  For these reasons, the Board concludes that the 
August 2005 opinion from the veteran's chiropractor is not 
sufficient for a full and fair resolution of the claim.

Nevertheless, the Board cannot ignore the fact that the 
service medical records confirm that the veteran suffered a 
traumatic injury to his back after lifting a portable water 
trailer of "500" and he was complaining of low back pain.  
On examination there was tenderness to palpation L-5.  The 
assessment was acute low back strain. A month later, the 
veteran was evaluated by orthopedics where he had some 
improvement in back pain, but it was not all gone.  He was 
put on a physical profile and was released to full duty about 
30 days after the injury.   Then, about a month after the 
first injury, the service medical records reflect that the 
veteran fell off the back of a truck with sharp pains to the 
left side, but no complaints of back pain were noted at that 
time.  Furthermore, private medical records reflect that the 
veteran is currently diagnosed with and has been treated for 
a variety of back disorders.  Therefore, the question before 
the Board is whether any of the veteran's currently diagnosed 
thoracic and lumbar back disorders are properly attributable 
to service, to include the result of any injury he may have 
sustained in service.  As this is a medical question, the 
veteran should be scheduled for a VA orthopedic examination, 
to include an opinion.

Pertaining to the claims for increased ratings, the veteran 
has testified that the findings provided in the September 
2005 VA examination report do not reflect the current 
severity of his service-connected sinusitis and right 
shoulder bursitis disabilities.  Specifically, he indicated 
the presence of symptomatology that might support increased 
(compensable) ratings.  Hence, current medical findings 
responsive to the relevant rating criteria are needed to 
properly evaluate the disabilities under consideration.  See 
38 U.S.C.A. § 5103A.

Accordingly, the RO should arrange for the veteran to undergo 
VA orthopedic and VA Ear, Nose, and Throat (ENT) 
examinations, by physicians, at an appropriate VA medical 
facility.  The veteran is hereby advised that failure to 
report to any scheduled examination(s), without good cause, 
may result in a denial of the claim(s).  See 38 C.F.R. § 
3.655 (2006).  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO must 
obtain and associate with the claims file copies of any 
notice(s) of the date and time of the examination sent to the 
veteran by the pertinent VA medical facility.

The actions identified herein are consistent with the duties 
to notify and assist imposed by pertinent provisions of the 
VCAA.  However, identification of specific actions requested 
on remand does not relieve the RO of the responsibility to 
ensure full VCAA compliance.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.   The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), and 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any VA and non-VA medical records 
pertaining to the matters on appeal that 
are not currently of record.  The RO 
should also invite the veteran to submit 
all evidence in his possession that 
pertains to the claims on appeal.

2.  After all available records and/or 
responses have been associated with the 
claims file, or a reasonable time period 
for the veteran's response has expired, 
the RO should schedule the veteran for VA 
orthopedic and ENT examinations, by 
physicians.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to each physician 
designated to examine the veteran, and 
each examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies (to include 
X-rays) should be accomplished, and all 
clinical findings should be reported in 
detail.  Each examiner should set forth 
all examination findings, together with 
the complete rationale for the comments 
and opinions expressed, in a printed 
(typewritten) report.

The Orthopedic examiner is requested to 
ascertain the nature and etiology of the 
veteran's back disorders:   The examiner 
should clearly identify any current 
disability involving the veteran's back.  
With respect to each such diagnosed 
disability, the examiner should offer an 
opinion, consistent with sound medical 
principles, as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that such 
disability is medically related to the 
veteran's active military service.  The 
examiner should specifically address 
whether the veteran has any residual 
disability as a result of injuries to his 
back incurred during service.

The Orthopedic examiner is also requested 
to determine the current severity of the 
veteran's right shoulder disability:  The 
examiner should conduct range of motion 
studies of the right shoulder in degrees, 
with normal ranges provided for 
comparison purposes.  The examiner should 
also indicate whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the right shoulder.  If 
pain on motion is indicated, the examiner 
should note at which point pain begins.  
In addition, the examiner should indicate 
whether, and to what extent, the veteran 
experiences likely additional functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups 
and/or with repeated use; to the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

The ENT examiner is requested to 
determine the current severity of the 
veteran's sinusitis disability:  The 
examiner should indicate the severity and 
frequency of any sinus headaches, and 
indicate whether sinusitis is manifested 
by scabbing, purulent discharge and/or 
crusting.  He/she should note the number 
and duration of any attacks of sinusitis 
per year, as well as whether the evidence 
demonstrates one or two (or three or 
more) incapacitating episodes of 
sinusitis requiring prolonged antibiotic 
therapy lasting from four to six weeks. 

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.  See 38 C.F.R. § 
3.655 (2006).

4.  The RO must review the claims file 
and ensure that all requested development 
has been completed (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).   

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a back disorder 
and the claims for an increased 
(compensable) rating for right shoulder 
bursitis and sinusitis, in light of all 
pertinent evidence (to include the 
evidence submitted directly to the Board 
in March 2007 and May 2007) and legal 
authority.  

6.  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes consideration of all evidence 
since the last SOC/SSOC. Thereafter, the 
veteran and his representative should be 
afforded an appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


